Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	In amendments dated 9/29/20, Applicant amended no claims, canceled no claims, and added no new claims.  Claims 23-42 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for providing media asset recommendations: identifying, using control circuitry, a third media asset associated with the first media asset based on the first metadata; identifying, using the control circuitry, a fourth media asset associated with the second media asset based on the second metadata; determining, based on the first metadata and the second metadata, whether a user request for the first media asset was received before a user request for the second media asset; and in response to determining that the user request for the first media asset was received before the user request for the second media asset, generating for display, using the control circuitry, a first media asset identifier corresponding to the third media asset and a second media asset identifier corresponding to the fourth media asset, wherein the second media asset identifier is displayed more prominently than the first media asset identifier..  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for providing media asset recommendations.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Responses to Applicant’s Remarks
	Regarding rejections of claims 23-24, 26, 28-34, 36, and 38-42 under 35 U.S.C. 101 for Obviousness Type Double Patenting over claims 1-2, 4-7, 9-12, 14-17, and 19-20 of U.S. Patent 10,037,326, in view of a Terminal Disclaimer filed and approved on 9/29/20, these rejections are withdrawn.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        1/8/21